DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

  Enablement   
Claims 22, 23, 27, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
    Claim 22 recites “an ongoing elevated risk of corrosion and whisker growth caused by environmental exposure to reactive materials, including moisture, as compared to any location of the of the first part of the portion of the integrated circuit protected by the repassivation material” in lines 3 through 6.   
 Claim 23 recites “has an ongoing elevated risk of corrosion and whisker growth caused by environmental exposure to reactive materials, including moisture, as compared to locations portions of the substrate surface covered by the ink” in line 4 through 6. 
Claim 27 recites “an ongoing elevated risk of corrosion and whisker growth caused by environmental exposure to reactive materials, including moisture, as compared to the any portion of the of the first part of the portion of the integrated circuit protected by the encapsulant or molding compound, as compared to the any portion of the of the first part of the portion of the integrated circuit protected by the encapsulant or molding compound” in lines 3 through 6.  
Claim 28 recites “has an ongoing elevated risk of corrosion and whisker growth caused by environmental exposure to reactive materials, including moisture” in line 4 through 6.   
 The specification suggests that the integrated circuit comprises copper which can experience corrosion and whisker growth in a moist environment (paragraph 4). However, it is known that other materials used to form integrated circuit such as: gold, platinum, tungsten, or titanium are not subject to such corrosion.
Thus one of ordinary skill in the art would not be able to obtain at least one embodiment described by the claim, ie an ongoing lower risk of corrosion between protected and unprotected regions when the integrated circuit is formed of material that is not subject to corrosion and whisker growth in a moist environment. Therefore the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or which is most nearly connected, to make and/or use the invention.
Wands Factor-existance of examples
Claims 22, 23, 27, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing the ongoing risk of corrosion of covered copper circuitry in comparison to copper circuitry that is not covered, does not reasonably provide enablement reducing the ongoing risk of covered gold circuitry relative to uncovered gold circuitry in a moist environment. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
  Wands Factor-Quantity of experimentation
 In order to determine which combinations of environment and circuitry result in a difference in corrosion one of ordinary skill in the art would be compelled to try many different combinations.  The only guidance from the applicant being copper in a moist environment may result in a difference in the corrodibility between covered and uncovered regions.  This is not considered sufficient teaching for the many other possible embodiments that are claimed.
 Wands Factor-Breadth of claims
Claims 22, 23, 27, and 28 broadly disclose “the integrated circuit not protected by an encapsulant or molding compound has an ongoing elevated risk of corrosion”.
Paragraph 4 of the specification discloses “When exposed to a moist environment and under bias, copper conductive traces 104 can experience corrosion and whisker growth, potentially resulting in shorting among adjacent conductive traces 104. Consequently, exposed surfaces 102 of dies 100 for use in WLCSPs are generally coated with a repassivation material, which is a non-reactive material (such as a polymer) which protects the die surface 102 and conductive traces 104 against whiskering and other reactive environmental hazards (also referred to herein as reactive environmental factors).
The examiner submits that there would be no relative difference in ongoing corrosion risk when the integrated circuit does not comprise materials vulnerable to corrosion.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36, 37, 38, 39, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 37, 38, 39, and 40 depend on cancelled claim 31.  It is therefore unclear what limitations claims 37, 38, 39, and 40 comprise. 
Claim 36 recites the limitation "the integrated circuit" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For examination this will be understood to mean “any integrated circuit on the substrate”.
Claim 36 recites the limitation "the surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For examination this will be understood to mean “a surface of a substrate”
Claim 36 recites the limitation "the substrate surface" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.  The examiner assumes that “the substrate surface” refers to the surface recited in line 3, but the antecedence is not correct.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claim(s) 1, 2, 4, 5, 6, 8, 12, and 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fima (US 2019/0098771).
Regarding claim 1.
Fima teaches a method of printing repassivation onto a substrate (100), the method comprising: 
depositing an ink (302) (paragraph 97-99) comprising particles of a repassivation material (paragraph 7) onto specified locations on a surface of the substrate using an inkjet printer (402,403,404) (paragraph 97-99), other locations on the same substrate surface being not covered by the ink, and curing the repassivation material (fig 1-4) (paragraph 97-100).
    PNG
    media_image1.png
    625
    582
    media_image1.png
    Greyscale

  Regarding claim 2.
Fima teaches the curing comprises applying heat to the substrate to anneal the repassivation material, or applying ultraviolet (UV) light to the surface of the substrate to effect UV-pinning on the repassivation material (paragraph 28,103-105)
 Regarding claim 4.
Fima teaches the curing is performed without using a mask (paragraph 28,103-105).
 Regarding claim 5.
Fima teaches the depositing is performed without using a mask (fig 1-4) (paragraph 97-100). 
 Regarding claim 6.
Fima teaches the specified locations include portions of the substrate surface containing exposed conductive traces or exposed conductive vias (201) (fig 1-4) (paragraph 97-105).

    PNG
    media_image2.png
    650
    659
    media_image2.png
    Greyscale

Regarding claim 8.
Fima teaches the specified portions include portions of the substrate surface containing exposed surfaces of conductive pillars (201) (fig 1-4) (paragraph 97-105).
Regarding claim 12,
Fima teaches the repassivation material solidifies when the curing is performed, and protects structure covered by the repassivation material against oxidation (fig 1-4). (paragraph 92-100)
Regarding claim 13.
Fima teaches the repassivation material includes one or more of: an epoxy, a bismaleimide, a silicone, and a polyimide (paragraph 40).   
 Claim(s) 36 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fima (US 2019/0098771).
Regarding claim 36.
Fima teaches method, comprising:
depositing particles of an ink based repassivation material (302) on specified locations on the surface of a substrate (100) but not on other locations on the surface of the substrate (100), the specified locations including a portion of any integrated circuit located on the substrate surface; and curing the repassivation material.
Note, Fima does not disclose the substrate comprises integrated circuits, therefore the deposited material covers any integrated circuits on the substrate.

    PNG
    media_image2.png
    650
    659
    media_image2.png
    Greyscale

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fima (US 2019/0098771) as applied to claim 1 and further in view of Cho (US 7713862)
Regarding claim 3.
Fima teaches elements of the claimed invention above.
Fima does not teach UV and heating
 Cho teaches the curing comprises applying ultraviolet (UV) light to the surface of the substrate to effect UV-pinning, and applying heat to the substrate to anneal the repassivation material (column 10-35).
It would have been obvious to one of ordinary skill in the art to irradiate and then heat the dielectric layers in order to facilitate the formation of a stack of layers in order to increase the depth and complexity of the formed structure.
  Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fima (US 2019/0098771) as applied to claim 6 and further in view of Ilic (US 2016/0014906)
Regarding claim 7
 Fima teaches elements of the claimed invention above.
Fima does not teach the design database.
Ilic teaches the depositing step uses a same design layout database to target the specified locations using the inkjet printer as was used to fabricate the exposed conductive traces or exposed conductive vias (fig 5,8) (paragraph 68-71).
 It would have been obvious to one of ordinary skill in the art to use a database to store the designs in order for the machine to be access the control information to guide system in fabricating the structures.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fima (US 2019/0098771) as applied to claim 8 and further in view of Lee (US 8035213).
Regarding claim 9.
Fima teaches elements of the claimed invention above.
Fima does not teach mounting the structure to a PCB.
Lee teaches electrically coupling the substrate to a printed circuit board (PCB) (950) using solder balls (257), respective ones of the solder balls contacting corresponding ones of the exposed surfaces of the conductive pillars (fig 7l) (column 7 lines 10-45).
It would have been obvious to one of ordinary skill in the art to mount the structure on a pcb in order facilitate packaging of the structure and subsequent connection and use.
 Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fima (US 2019/0098771) as applied to claim 6 and further in view of Lin (US 2003/0122246)
Regarding claim 10.
Fima teaches elements of the claimed invention above.
Fima does not teach electrically disjointed circuits.
Lin teaches a method of making an integrated circuit, the method comprising: fabricating multiple electrically disjoint integrated circuits (120) on a substrate (110,120,130), so that a portion of at least one of the integrated circuits (120) is located on a surface of the substrate (fig 1a,b); 
depositing a repassivation material (142) onto specified locations on the substrate surface, so that specified regions (142a) of the portion of the integrated circuit on the substrate surface are not covered by the repassivation material (fig 1b,c) (paragraph 29-31).
It would have been obvious to one of ordinary skill in the art to form the repassivation on disjointed circuits in order to embed functionality into a dielectric to produce a functional package.
Regarding claim 11.
Lin teaches cutting the substrate between the multiple electrically disjoint integrated circuits to provide multiple dies (fig 1I) (paragraph 39).
 Claims 21, 22, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2003/0122246) in view of Fima (US 2019/0098771)
 Regarding claim 21.
Lin teaches a method of making an integrated circuit, the method comprising: fabricating multiple electrically disjoint integrated circuits (120) on a substrate (110,120,130), so that a portion of at least one of the integrated circuits (120) is located on a surface of the substrate (fig 1a,b); depositing a repassivation material (142) onto specified locations on the substrate surface, so that specified regions (142a) of the portion of the integrated circuit on the substrate surface are not covered by the repassivation material (fig 1b,c), the specified locations including a first part of the portion of the integrated circuit located on the substrate surface (fig 1b,c) (paragraph 29-31); curing the repassivation material (paragraph 30-31); and singulating the substrate between the multiple electrically disjoint integrated circuits (fig 1I) (paragraph 39).
Lin does not teach the how the repassivation material is deposited
Fima teaches a method of printing repassivation onto a substrate (100), the method comprising: depositing an ink (301) (paragraph 97) comprising particles of a repassivation material (paragraph 7) onto specified locations on a surface of the substrate using an inkjet printer (403,404) (paragraph 97), so that specified portions of the substrate surface are not covered by the ink; and curing the repassivation material (fig 1-4) (paragraph 97-100).

    PNG
    media_image3.png
    428
    652
    media_image3.png
    Greyscale

 It would have been obvious to use inkjet deposition of insulating layers in order to enable the efficient and precise fabrication of the complex circuit structures (Fima paragraph 4).
Regarding claim 22.
Lin teaches any portion of the first part of the portion of the integrated circuit not protected by repassivation has an ongoing elevated risk of corrosion and whisker growth caused by environmental exposure to reactive materials, including moisture as compared to any location that protected by repassivation (paragraph 29)
A material barrier will reduce environmental corrosion risk by preventing interaction of the environment with underlying materials as compared to uncovered materials.
 Regarding claim 23.
 Lin teaches repassivation material is on specified locations on the substrate surface, any portion of the substrate surface not covered by the repassivation material has an ongoing elevated risk of corrosion and whisker growth caused by environmental exposure to reactive materials, including moisture, as compared to locations of the substrate surface covered by the repassivation (paragraph 29) (fig 1c).
A material barrier will reduce environmental corrosion risk by preventing interaction of the environment with underlying materials as compared to uncovered materials.
Regarding claim 24.
Fima teaches the depositing step is performed without using a mask (fig 1-4) (paragraph 97-100). 
 Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2003/0122246) in view of Fima (US 2019/0098771) as applied to claim 21 and further in view of Cho (US 7713862)
Regarding claim 25.
Lin in view of Fima teaches elements of the claimed invention above.
Lin in view of Fima does not teach UV pinning without using a mask.
Cho teaches curing UV pinning (fig 1) (column 5 lines 25-55).
It would have been obvious to one of ordinary skill in the art to UV pin the ink in order to facilitate the deposition of additional layers of material and increase the peel strength between layers by permitting a two step hardening process of semi-hardening and hardening the material (column 1 lines 15-20)
  Claims 26, 27, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2003/0122246) in view of Fima (US 2019/0098771).
Regarding claim 26.
Lin teaches a method of making an integrated circuit, the method comprising: fabricating multiple electrically disjoint integrated circuits (120) on a substrate (110,130), so that a portion of at least one of the integrated circuits (120) is located on a surface of the substrate (fig 1b); depositing a repassivation material (142) onto specified locations on the substrate surface (fig 1c), so that specified regions (142a) of the portion of the integrated circuit on the substrate surface are not covered by the repassivation material (fig 1c), the specified locations including a first part of the portion of the integrated circuit located on the substrate surface; and curing the repassivation material (paragraph 30-31).
Lin does not teach the how the repassivation material is deposited
Fima teaches a method of printing repassivation onto a substrate (100), the method comprising: 
depositing an ink (301) (paragraph 97) comprising particles of a repassivation material (paragraph 7) onto specified locations on a surface of the substrate using an inkjet printer (403,404) (paragraph 97), so that specified portions of the substrate surface are not covered by the ink; and curing the repassivation material (fig 1-4) (paragraph 97-100).

    PNG
    media_image3.png
    428
    652
    media_image3.png
    Greyscale

 It would have been obvious to use inkjet deposition of insulating layers in order to enable the efficient and precise fabrication of the complex circuit structures (Fima paragraph 4). 
 Regarding claim 27.
Lin teaches any portion of the first part of the portion of the integrated circuit not protected by an encapsulant or molding compound has an ongoing elevated risk of corrosion and whisker growth caused by environmental exposure to reactive materials, including moisture. (paragraph 29)
A material barrier will reduce environmental corrosion risk by preventing interaction of the environment with underlying materials as compared to uncovered materials.
Regarding claim 28.
 Lin teaches any portion of the specified portions of the substrate surface not covered by the ink include at least a second part of the portion of the integrated circuit, the second part of the portion of the integrated circuit does not have an ongoing elevated risk of corrosion and whisker growth caused by environmental exposure to reactive materials, including moisture (fig 1c).
A material barrier will reduce environmental corrosion risk by preventing interaction of the environment with underlying materials as compared to uncovered materials.
 Regarding claim 29.
Fima teaches the depositing step is performed without using a mask (fig 1-4) (paragraph 97-100).
 Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2003/0122246) in view of Fima (US 2019/0098771) as applied to claim 27 and further in view of Cho (US 7713862)
Regarding claim 30.
Lin in view of Fima teaches elements of the claimed invention above.
Lin in view of Fima does not teach UV pinning without using a mask.
Cho teaches curing UV pinning (fig 1) (column 5 lines 25-55).
It would have been obvious to one of ordinary skill in the art to UV pin the ink in order to facilitate the deposition of additional layers of material and increase the peel strength between layers by permitting a two step hardening process of semi-hardening and hardening the material (column 1 lines 15-20)  
 Response to Arguments
Applicant's arguments filed 5/10/22 have been fully considered but they are not persuasive. 
The applicant amended claim 1 to overcome rejection based on 35 U.S.C. 112 (pro-AIA ), first paragraph, for failure to comply with the written description requirement.
The applicant argues the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) for lack of enablement is improper and an infringement analysis is more appropriate because the applicant is not required to draft a claim that covers all possibilities.
 However, according to 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, the claims fail to comply with the enablement requirement (see above).  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
 The applicant has drafted claims that cover uncorrodable materials, but the specification does not (and cannot) provide an enabling disclosure for the use of such materials or how covering a portion of such material creates a differential in corrodability.  The claims become illogical when applied to commonly used materials and therefore cannot be considered to be enabled by disclosure.
 In the present case the claims read upon an embodiment of the invention wherein the circuitry comprises material that is not subject to corrosion (such as elements such as gold, tungsten, aluminum or platinum).  However, the claimed differential corrosion property is only enabled in the specification for copper.  The specification as filed does not provide a reasonable understanding on how the passivation process results in a differential corrosion property for materials that are not subject to corrosion, further there would be significant experimentation to determine which materials are subject to differential corrosion in an environment and which material are not. As stated previously, this embodiment is claimed by the applicant but not enabled by the disclosure. 
 In order for a patent to be granted the applicant is required to satisfy the statutory requirements (see MPEP 2164.08).  The applicant is required to only claim subject matter that is enabled by the speciation. The purpose of this requirement is to avoid infringement disputes that could arise over subject matter that was claimed by the applicant, but which the applicant was not in fact in possession of at the time of the invention.  
The applicant argues that the prior art does not teach “depositing an ink comprising particles of repassivation material onto specified locations on a surface of the substrate using an inkjet printer, other locations on the same substrate surface being not covered by the ink”.
The cited portion makes clear that “the ink” refers to “an ink comprising particles of repassivation material” that was deposited.  The applicant’s argument that “the ink” should be understood to mean any ink fails because the antecedence of “the ink” is clear.  The specification does not teach, suggest, or hint at the presence or absence of any ink other than that comprising particles of repassivation, and would not put one of reasonable skill in the art that other ink was contemplated.  MPEP 2173.  
The applicant argues that the prior art does not disclose “that specified regions of the portion of the integrated circuit on the substrate surface are not covered by the ink”.
The applicant will note:

    PNG
    media_image3.png
    428
    652
    media_image3.png
    Greyscale

 The applicant will note the specified portions and that the specified portions are not covered by the ink comprising repassivation particles.
The applicant will note that the claim recites “being not covered by the ink”, the clearly referring to the antecedent ink comprising particles of a repassivation material. “The ink” does not suggest an ink comprising conductive particles and the specification does not support such an interpretation.  Limitations that are not present in the claim do not confer patentable weight (In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)) and features which are not present in the specification also do not provide patentable weight.
 The applicant argues that the prior art does not teach “the curing is performed without using a mask”.
However, the applicant does not indicate where in the prior art a mask is taught.  Fima does not teach or suggest using a mask, therefore Fima teaches a process that does not use a mask.
The applicant argues that Fima does not teach “the specified locations of the substrate include portions of the substrate surface containing exposed conductive traces” or “exposed surfaces of conductive pillars”.
The applicant will note the annotated figure below:   
 
    PNG
    media_image2.png
    650
    659
    media_image2.png
    Greyscale

 
The applicant argues that the prior art does not recite the intended purpose of protecting structure from oxidation.
The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971).  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Further, the applicant will note that a barrier formed on the substrate will prevent oxygen from reaching the substrate.  Whether or not the substrate is subsequently removed does not alter this fact.
The applicant argues that combining the presented prior art constitutes impermissible hindsight.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
  The applicant argues that Illic does not teach a database used to store layouts of repassivation ink.
The applicant will note that Fima was relied upon for the teaching of passivation. Ilic was rel;ied upon for the teaching of using a database to store information.  In view of Ilic, using a database is very well known and is very obvious to use in combination with equipment that can be controlled by computers, such as the ink jet dispenser taught by Fima.
 The applicant argues that individual references, of the applied combinations, do not comprise elements of the claim.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
  The applicant argues that Fima does not use the term “repassivation”.
The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP 2131.  
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817            

/BRADLEY SMITH/Primary Examiner, Art Unit 2817